DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWABLE SUBJECT MATTER
	Kitahara et al. (U.S. Pub. No. 2014/0304461) and Hiller et al. (U.S. Pat. No. 8,065,481) are regarded as some of the closest prior arts to the subject matter of claims 1, 8 and 14, and disclose a Raid system having an XOR operation using multiple data. However, the cited references either single or in combination fail to teach “a method to offload parity data generation from a RAID parity data storage device that comprises: receiving, by a first RAID primary data storage device from a RAID storage controller device, a RAID parity data generation offload command that is associated with a RAID parity data storage device having a RAID parity data storage device loading that exceeds a loading threshold; retrieving, by the first RAID primary data storage device from the RAID parity data storage device, current parity data; performing, by the first RAID primary data storage device, an XOR operation using the current parity data, current primary data, and updated primary data associated with the RAID primary data update in order to generate updated parity data; and providing, by the first RAID primary data storage device, the updated parity data for storage on the RAID parity data storage device in place of the current parity data”. 
	The remaining claims 2-7, 9-13 and 15-20 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been allowed.

        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.


IMPORTANT NOTE
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181